DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Umapathi, et al. application filed with the Office on 27 October 2020.

Claims 1-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 25 February 2021, is acknowledged and has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,850,272. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claim 1 are recited by patented claim 1; the limitations of instant claim 2 are recited by patented claim 1; the limitations of instant claim 3 are recited by patented claim 2; all the limitations of instant claim 14 are recited by patented claim 6; and, the limitations of instant claim 18 are recited in patented claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by J. Hong, et al. ("Three-dimensional digital microfluidic
manipulation of droplets in oil medium", Scientific Reports, 5, p. 10685-1 --10685- 11, June 2015; hereinafter, "Hong").


Regarding claim 1, Hong discloses a three-dimensional digital microfluidic platform with patterned electrodes submerged in oil (last ¶, Introduction, p. 10685-2; which reads on "[a]n apparatus comprising an electrowetting-on-dielectric (EWOD) actuator'). Hong teaches the patterned electrodes on are two parallel plates, and are covered in an insulating layer of parylene-C (1st ¶,  Electrowetting experiment, p. 10685-8; which reads on "(i) an array of electrodes, and (ii) a dielectric layer'). Hong further teaches a process of moving a 4 μL droplet horizontally on a bottom substrate by application of a DC voltage sequentially to the electrodes (Figure 3a; which reads on "the EWOD actuator is configured to modulate voltage of each electrode in the array, respectively, in such a way that time-varying electric fields created by the electrodes cause drops of liquid to undergo movement relative to the array).

Regarding claim 8, Hong teaches actuation of droplets containing bio-cells (Figure 7).

Regarding claims 9-11, Hong teaches mixing of droplets, one containing iodine solution and a second droplet containing a starch solution; bringing said droplets together, and allowing the iodine and starch to react (Figure 6).

Regarding claim 12, Hong teaches the electrode array is a two by five array (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.

Regarding claim 13, Hong teaches droplet volumes of 3-4 μL (2nd ¶, Electrowetting experiments, p. 10685-8), but does not explicitly teach droplet volume in the range from ≥10 pL to ≤100 pL.
However, the volume of the droplet is a result of change in dimension. It has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP §2144.04(IV)(A)

Regarding claims 14 and 15, Hong teach all the structure of the claimed EWOD device as recited in instant claim 1. It would be obvious to one of ordinary skill in the art that these elements could be duplicated to produce a device of multiple EWOD actuators. MPEP §2144.04(Vl)(B)

Allowable Subject Matter
Claims 4-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Hong is the closest prior art reference to the indicated claims. Hong does not teach or suggest a robot as part of the claimed apparatus, as recited in instant claim 16. Hong only teaches movement of one droplet when using multiple droplets in the EWOD device (Figure 6); and therefore, does not anticipated or render obvious the subject matter recited in any of instant claims 4-7 or 17.



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
7 September 2022